August 26, 2014.




                                  JUDGMENT

                  The Fourteenth Court of Appeals
   ELGIN WELLS AND DAVID C. EMMERS, INDIVIDUALLY AND AS
  REPRESENTATIVES OF THE CHARLES A. GEORGE DENAL SOCIETY,
                          Appellants

NO. 14-13-00982-CV                           V.

                       ZEB F. POINDEXTER, III, Appellee
                      ________________________________

       This cause, an appeal from the order signed, October 1, 2013, was heard on
the transcript of the record. We have inspected the record and order that the trial
court’s order be affirmed in part and vacated in part. To the extent appellants filed
their application for appointment of a receiver as representatives of the
unincorporated Charles A. George Dental Society, we order the trial court’s order
vacated. To the extent appellants appeal in this representative capacity, we order
their appeal dismissed. To the extent the trial court denied appellants’ application
for appointment of a receiver in their individual capacities, we order the trial
court’s order affirmed. We order appellants, Elgin Wells and David C. Emmers,
jointly and severally, to pay all costs incurred in this appeal. We further order this
decision certified below for observance.